Citation Nr: 0115680	
Decision Date: 06/07/01    Archive Date: 06/13/01

DOCKET NO.  00-03 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 
10 percent for traumatic arthritis of the right (major) 
shoulder.  

2.  Entitlement to service connection for the residuals of 
shell fragment wounds to the groin, including a low back 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel



INTRODUCTION

The veteran had active service from July 1954 to August 1957 
and from March 1958 to February 1975.  

In a July 1998 rating decision the Department of Veterans 
Affairs (VA) Regional Office (RO) denied entitlement to 
service connection for a shell fragment wound to the groin, a 
compensable disability rating for traumatic arthritis of the 
right shoulder, and a 10 percent rating in accordance with 
38 C.F.R. § 3.324 (2000) for having multiple non-compensable 
service-connected disabilities.  The veteran submitted a 
notice of disagreement with the July 1998 rating decision in 
January 1999.  

In a February 1999 rating decision the RO determined that new 
and material evidence had not been submitted to reopen the 
claim of entitlement to service connection for a shell 
fragment wound to the groin or the claim for a 10 percent 
rating pursuant to 38 C.F.R. § 3.324, and again denied 
entitlement to a compensable rating for traumatic arthritis 
of the right shoulder.  Because the July 1998 decision had 
not yet become final, the issue pertaining to the shell 
fragment wound should not have been characterized as whether 
new and material evidence had been submitted.  Tablazon v. 
Brown, 8 Vet. App. 359, 361 (1995) (the filing of a notice of 
disagreement prevents a decision from becoming final).  The 
veteran also submitted a notice of disagreement with the 
February 1999 rating decision.  

In a September 1999 rating decision the RO increased the 
rating for traumatic arthritis of the right shoulder from 
zero to 10 percent.  The veteran has not withdrawn his appeal 
of the assigned rating, and contends that a higher rating is 
warranted.  The Board finds, therefore, that the issue of 
entitlement to an increased rating for traumatic arthritis of 
the right shoulder remains in contention.  The grant of the 
10 percent rating for the right shoulder disorder, however, 
made moot the veteran's appeal of the denial of a 10 percent 
rating pursuant to 38 C.F.R. § 3.324.  Mintz v. Brown, 6 Vet. 
App. 277 (1994).

The RO issued a statement of the case to the veteran on 
November 1, 1999, that included the issues of whether new and 
material evidence had been submitted to reopen the claim of 
entitlement to service connection for a shell fragment wound 
to the groin and entitlement to an increased rating for 
traumatic arthritis of the right shoulder.  The statement of 
the case did not include the statute and regulations 
pertaining to service connection, nor did the RO evaluate the 
substantive merits of the claim.  Because the veteran has not 
been provided a proper statement of the case in response to 
his January 1999 notice of disagreement, the July 1998 rating 
decision pertaining to the claim for service connection has 
not become final.  See Fenderson v. West, 12 Vet. App. 119 
(1999) (a statement of the case that does not address the 
actual issue on appeal is not valid, and prevents the 
appealed decision from becoming final).  The veteran 
submitted a substantive appeal regarding both issues in 
January 2000.  The Board finds, therefore, that the veteran 
has perfected an appeal of both issues.  See Jones v. West, 
12 Vet. App. 98 (1998) (a substantive appeal need not be 
filed following the statement of the case in order to perfect 
an appeal).

In his appeal of the February 1999 rating decision, the 
veteran asserted that the shell fragment wound to the groin 
had caused a low back disorder.  The Board finds that the 
issue of entitlement to service connection for the residuals 
of a shell fragment wound to the groin is inextricably 
intertwined with the issue of service connection for a low 
back disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two or more issues are inextricably intertwined if 
one claim could have significant impact on the other).  
Although the RO addressed the issue pertaining to the low 
back in the November 1999 statement of the case, the analysis 
was based on whether new and material evidence had been 
submitted and was not a de novo adjudication.  For these 
reasons, as well as the reasons shown below, the Board finds 
that remand of the case is required.

In November 1997 the veteran claimed entitlement to a 
compensable disability rating for his service-connected 
hiatal hernia and service connection for benign prostatic 
hypertrophy, which he claimed to be due to Agent Orange 
exposure.  These claims have not yet been adjudicated by the 
RO and are referred to the RO for appropriate action.  

In November 2000 the veteran also claimed entitlement to 
service connection for diabetes mellitus based on Agent 
Orange exposure.  In March 2001 the RO notified the veteran 
that adjudication of that issue was being deferred pending 
the publication of a revised regulation pertaining to that 
issue.  In light of the publication of that regulation on May 
8, 2001, this issue is also being referred to the RO for 
appropriate action.  See Disease Associated With Exposure to 
Certain Herbicide Agents: Type 2 Diabetes, 66 Fed. Reg. 
21,166-21,169 (May 8, 2001).


REMAND

Evaluation of Traumatic Arthritis of the Right Shoulder

The RO afforded the veteran a VA medical examination in April 
1999, during which he reported that he occasionally took 
anti-inflammatory medications for joint pain.  Examination 
revealed forward flexion to 160 degrees, abduction to 
150 degrees, external rotation to 80 degrees, and internal 
rotation to 45 degrees, with crepitation.  The examiner found 
evidence of positive impingement and supraspinatus signs and 
tenderness to palpation over the acromioclavicular joint.  An 
X-ray study of the right shoulder showed significant 
degenerative changes at the acromioclavicular joint, and the 
examiner provided a diagnosis of acromioclavicular arthritis, 
right dominant shoulder, significantly symptomatic.  

VA treatment records show that the veteran continued to 
receive treatment for right shoulder pain and impingement, 
including injections in the joint.  He also has degenerative 
disc disease of the lower cervical spine, which was assessed 
following trauma in February 1999.  An X-ray study in 
February 2000 showed coracoacromial ligament calcification, 
and an arthrogram in April 2000 disclosed osteoarthritis and 
evidence of a complete rotator cuff tear without fracture or 
dislocation.  The veteran was approved for knee and shoulder 
surgery in June 2000 but the report of the surgery, if it was 
performed, is not of record.  It is not clear from the 
evidence of record whether the coracoacromial ligament 
calcification or the rotator cuff tear documented in February 
and April 2000 are etiologically related to the traumatic 
arthritis of the right shoulder.

In a September 2000 statement the veteran reported that his 
right shoulder disability had increased in severity.  Because 
the veteran has asserted that the disability increased 
subsequent to the April 1999 VA examination, the Board finds 
that a more current examination is required.  VAOPGCPREC 11-
95.

Service Connection for the Residuals of Shell Fragment Wounds

The veteran's service medical records, including the records 
of treatment that he received while stationed in Vietnam, are 
negative for any reports regarding the incurrence of a shell 
fragment wound, although he received treatment for other 
disabilities.  In October 1974 he complained of a dull, 
aching pain in the low back of one year in duration, with no 
known trauma.  The pain was brought on by prolonged sitting, 
and he was able to lift heavy objects without difficulty.  At 
that time he reported having been involved in a helicopter 
crash in Vietnam in 1967, and having been dropped from a 
helicopter.  An X-ray study showed slight asymmetry of the L4 
vertebra that could possibly be a mild compression deformity.  
His complaints were then assessed as questionable low back 
pain, possibly postural, consider compression injury.  The 
service medical records make no further reference to any 
complaints or clinical findings pertaining to the low back.

His Report of Separation from Active Duty for service from 
March 1967 to February 1975 indicates that he received a 
Purple Heart, but the circumstances for awarding the medal 
are not described.

The veteran initially claimed entitlement to service 
connection for chronic lumbosacral strain in July 1988, at 
which time he made no reference to having incurred shell 
fragment wounds in service.  In November 1997 he reported 
having sustained shrapnel wounds and to have retained shell 
fragments in his body, including the groin, as the result of 
the helicopter in which he was riding being struck by a 
mortar shell.  He asserted that the shell fragments were 
exacerbating his traumatic arthritis.  

The veteran asked that his VA treatment records dating back 
to 1968 be obtained in order to substantiate his claim.  The 
RO obtained the records from November 1995 through October 
2000, but did not obtain any records prior to November 1995.  
The available records document the initial complaint of low 
back pain in October 1997, for which he took over the counter 
medication.  An X-ray study of the lumbar spine in December 
1997 disclosed a narrow disk space at L2-L3, minimal anterior 
subluxation of L3 on L4, small anterolateral osteophytes at 
all levels, and facet arthropathy at L4-S1.  The report of 
the X-ray does not include any reference to retained metallic 
fragments in the low back or pelvis.

In December 1998 he complained of pain in both hips and 
indicated that he was concerned about having retained 
shrapnel in his hips.  He also stated that a piece of 
shrapnel was working out of his left knee.  A February 1999 
X-ray study of the knee showed no metallic foreign body, and 
an X-ray study of the lumbosacral spine disclosed L3-L4 
degenerative disc disease with mild anterior offset of L3 on 
L4, mild disc narrowing at L2-L3 with degenerative spurring, 
and minimal degenerative changes elsewhere.  The study also 
disclosed what the radiologist described as a possible 
metallic foreign body versus an artifact over the pelvis.  

In his January 1999 notice of disagreement the veteran 
asserted that the shell fragment wound in the groin was 
creeping into his lower back.  In March 1999 he asserted that 
the shell fragment wound to the groin caused his low back 
problems.  

During the April 1999 orthopedic examination the veteran 
stated that he had developed low back pain as the result of 
multiple repetitive injuries to the back while in service, 
including jumping out of helicopters and carrying a flame 
thrower.  He reported having had occasional back spasms 
during service, for which he did not seek medical treatment.  
He stated that he continued to have significant back pain 
with occasional episodes of severe spasm.  The examination 
and an X-ray study of the lumbar spine resulted in a 
diagnosis of degenerative disc disease of the lumbar spine, 
moderately symptomatic.  

In a May 1999 supplemental report the examiner conducting the 
April 1999 examination stated that the X-ray study of the 
lumbar spine had shown no evidence of retained shrapnel.  The 
examiner also noted that the veteran had not mentioned 
incurring a shell fragment wound during the examination, nor 
had the examination elicited any signs of such an injury.  
The VA examiner stated that the current complaints of lower 
back pain, which had been objectively documented as 
degenerative disc disease, were not related to a shrapnel 
wound to the groin area.  The report does not indicate, 
however, whether the examiner had reviewed the veteran's 
medical records prior to rendering that assessment.

In his January 2000 substantive appeal the veteran stated 
that his VA physician, Francis H. Stovall, M.D., had told him 
that it was highly probable that the shrapnel in the lower 
part of his body was causing the problems he was having in 
the groin area.  He asked that this evidence be considered in 
determining the merits of the veteran's claim.  None of the 
VA treatment records or the April 1999 examination, however, 
document any complaints or clinical findings pertaining to 
the groin area.  It is not clear from the available documents 
whether the veteran has a groin injury, or whether his 
complaints pertain to the low back.

VA treatment records indicate that in December 1999 Dr. 
Stovall noted that the veteran had a history of metallic 
fragments over the pelvis and back pain.  He also provided 
the opinion that that information should be considered in 
regard to the veteran's claim for service connection.  An X-
ray study of the left hip in June 2000 revealed minimal bony 
degenerative changes, but no other abnormalities.  In April 
2000 Dr. Stovall noted that the veteran had a history of 
alleged shrapnel in the pelvis, which he discussed with the 
veteran.  He did not describe the nature of the discussion.

The veteran claims to have been injured as the result of 
shell fragments while in combat, and that those injuries 
caused a groin problem and the currently documented low back 
disorder.  If the veteran was engaged in combat with the 
enemy while in active service, VA shall accept as sufficient 
proof of service connection of any disease or injury alleged 
to have been incurred in such service satisfactory lay or 
other evidence of service incurrence, if the lay or other 
evidence is consistent with the circumstances, conditions, or 
hardships of such service.  Service incurrence may be found 
even though there is no official records of such incurrence 
in service, and every reasonable doubt shall be resolved in 
favor of the veteran.  Service connection may be rebutted by 
clear and convincing evidence to the contrary.  38 U.S.C.A. 
§ 1154(b).  

Section 1154(b), however, pertains to what happened while the 
veteran was in service, not the questions of current 
disability or of a nexus between the current disability and 
what happened in service.  Because a lay person is not 
competent to provide evidence that requires medical 
expertise, medical evidence is required to show that a 
disability currently exists and that the current disability 
is related to the injury or disease that was incurred in 
service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  For the 
reasons shown above the Board finds that additional 
development is required.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are satisfied.

2.  The RO should obtain from the service 
department the documents pertaining to 
the award of the Purple Heart, including 
the circumstances of the injury resulting 
in that citation.

3.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for a low back 
disorder since his separation from 
service.  After securing any necessary 
release, the RO should obtain copies of 
such records that are not in file.  
Specifically, the RO should obtain the 
veteran's treatment records from the VAMC 
in Houston, Texas, and the VA Outpatient 
Clinic in Beaumont, Texas, from 1968 
through the present, excluding any 
records previously obtained.  The RO 
should also obtain the VA treatment 
records pertaining to the right shoulder 
disability since October 2000.  If the RO 
is not able to obtain the identified 
records, the claims file should be 
documented to that effect.

4.  The RO should obtain from Dr. Stovall 
a medical opinion regarding the etiology 
of the veteran's low back pathology, 
which includes the complete rationale for 
the opinion.  The veteran's claims file 
should be provided to the physician for 
review prior to rendering the opinion.  
If Dr. Stovall is not able to provide the 
requested opinion, the claims file should 
be documented to that effect.

5.  The RO should provide the veteran a 
VA orthopedic examination to determine 
the nature and extent of the right 
shoulder disability.  The claims file and 
a copy of this remand should be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination, and its receipt and review 
should be acknowledged in the examination 
report.  The examination should include 
any diagnostic tests or studies, 
including X-ray studies, that are deemed 
necessary for an accurate assessment, and 
the examiner should review the results of 
any testing prior to completion of the 
report.

The examiner should conduct a thorough 
examination of the right shoulder and 
provide a diagnosis for any pathology 
found.  The examiner should also provide 
an opinion on whether, and to what 
extent, any right shoulder pathology, 
including coracoacromial ligament 
calcification or the rotator cuff tear, 
is etiologically related to the service-
connected traumatic arthritis.

In examining the right shoulder the 
examiner should document any limitation 
of motion, including any specific 
limitation of motion due to pain.  The 
examiner should also describe any 
functional loss pertaining to the right 
shoulder, including the inability to 
perform normal working movements of the 
joint with normal excursion, strength, 
speed, coordination, and endurance.  The 
examiner should also be asked to evaluate 
any functional loss due to pain or 
weakness, and to document all objective 
evidence of those symptoms, including 
muscle atrophy.  In addition, the 
examiner should provide an opinion on the 
degree of any functional loss that is 
likely to result from a flare-up of 
symptoms or on extended use and not limit 
his/her evaluation of disability to a 
point in time when the symptoms are 
quiescent.  The examiner should also 
document, to the extent possible, the 
frequency and duration of exacerbations 
of symptoms.  The examiner should also be 
asked to provide an opinion on whether 
the veteran's complaints of pain and any 
demonstrated limitation of motion are 
supported by the objective evidence of 
shoulder pathology.  

If the development requested in the 
preceding paragraphs is not sufficient to 
resolve the issue of whether the veteran 
has a groin or low back disorder that is 
related to service, the examiner should 
also be asked to provide an opinion on 
whether it is at least as likely as not 
that any groin, pelvic, and/ or low back 
condition is related to an in-service 
disease or injury, including a shell 
fragment wound.  The examiner should 
provide the complete rationale for all 
opinions given.  

6.  The RO should then review the claims 
file to ensure that all of the required 
notices have been sent to the veteran, 
that all available evidence designated by 
the veteran has been obtained, and that 
the veteran has been notified of any 
evidence that could not be obtained.  The 
RO should also ensure that all required 
development has been completed.  If not, 
the RO should take corrective action.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue of 
entitlement to an increased rating for 
the right shoulder disability.  The RO 
should also adjudicate the substantive 
merits of the claim for service 
connection for the residuals of shell 
fragment wounds, including a low back 
disorder, on a de novo basis.  In 
adjudicating that issue the RO should 
consider the provisions of 38 U.S.C.A. 
§ 1154(b).

If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  Specifically, the supplemental 
statement of the case should include all 
of the laws and regulations pertaining to 
combat service and service connection.  
An appropriate period of time should be 
allowed for response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	N. W. Fabian 
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

